Title: To Thomas Jefferson from Albert Gallatin, 11 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Wednesday 11 Jany. 1804
               
               Mr Baring has concluded, notwithstanding Mr Pichon’s entreaties, not to take the stock till we shall have heard from New Orleans. He urges that it is not just that the risk, however improbable the event, of our not obtaining possession should fall on him; which he says would be the case if he gave a receipt for the stock before we know that we have possession. I offered to give him the certificates leaving the date of interest in blank, we agreeing merely that it should be filled with the day of taking possession whenever known; and I told him that next week, being the last of the three months I would insist on his taking the stock, & on his refusal would deliver it to Mr Pichon. He says that in that case he will take it, as our forcing it upon him will be a pledge of our obligation to pay even if we should not obtain possession. As Mr Pichon is much disappointed, I beg that the moment you may hear from New Orleans, you will have the goodness to drop me a line stating the day when possession was obtained.
               Respectfully Your most obedt. Servt.
               
                  Albert Gallatin 
               
               
                  It was conceded by Mr Pichon in the course of the conversation, that our delivery of the stock would be a nullity in case of our not obtaining possession, as the United States were not bound by the treaty to pay if France did not comply with the Treaty.
               
            